Citation Nr: 1042589	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  03-37 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1988 to November 1988 
and from January 1991 to April 1991.  The National Personnel 
Records Center has verified that the Veteran served on active 
duty for 90 consecutive days.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in March 2005; a transcript 
is of record.

This claim was previously before the Board in June 2005, 
September 2008, and December 2009 at which times the Board 
remanded it for additional development.  While the Board is loath 
to delay the claim any further, additional development is still 
needed before it can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

In September 2008 the Board remanded the Veteran's claim in order 
to schedule him for a VA examination.  The remand instructions 
were for the VA examiner to address whether the Veteran had 
multiple sclerosis.  If the Veteran were found to have MS, the 
examiner was to provide an opinion as to the likelihood that MS 
was manifested during active service or to an identifiable degree 
within the seven-year presumptive service connection period after 
service, and when a definite diagnosis of MS was supported by the 
medical evidence.

The Veteran underwent a VA examination in June 2009.  After 
examining him and reviewing the claims file, the examining 
physician determined that there were no objective motor or 
cerebellar function deficits.  Subjective sensory impairment did 
not appear to correlate with any objective impairment of 
neurologic function.  MRI imaging of the brain and spinal cord 
disclosed changes thought to represent demyelinating lesions.  
Neurologic motor function was essentially normal as of the 
examination, and the physician felt that "a relationship between 
the [Veteran's] symptoms as related to his service time seems 
unlikely."  The physician continued that any residual sensory 
impairments related to the past diagnosis of multiple sclerosis 
did not appear to manifest as a neurological disability at the 
time of the examination.  The Veteran's primary symptoms were 
noted to be rheumatologic in nature.  The examiner diagnosed the 
Veteran with multiple sclerosis, with minimal evidence of 
neurological disability as of the examination.

The VA examiner appears to have found that a diagnosis of 
multiple sclerosis is appropriate and that a direct relationship 
of the symptoms to the Veteran's service (i.e., manifestation of 
the disease in service) is unlikely.  However, it is not clear 
whether the examiner was referring to the Veteran's current 
symptoms or his past symptoms.  Furthermore, the examiner did not 
provide the opinion requested by the Board as to whether MS was 
identifiable within seven years after the Veteran's April 1991 
discharge from service and when the medical evidence first 
supported a diagnosis.

In December 2009 the Board remanded the Veteran's claim in order 
to obtain an addendum to the June 2009 examination report.  Then 
remand instructions were for the examiner to state when a 
definite diagnosis of MS was first supported by the medical 
evidence and whether it is at least as likely as not that 
identifiable symptoms of MS were manifested during the Veteran's 
active duty in 1991 or within seven years after his April 1991 
discharge.  Under the applicable statute and regulation, service 
connection is to be granted on a presumptive basis for multiple 
sclerosis if the disease develops to at least a 10 percent degree 
of disability within seven years from the date of discharge from 
service.  38 U.S.C.A. § 1112(a)(4); 38 C.F.R. § 3.307(a)(3).  
Since the minimum disability rating for MS is 30 percent, any 
manifestation of multiple sclerosis can meet the 10-percent 
requirement at any time during the first 7 years after service.  
38 C.F.R. § 4.124, Diagnostic Code 8018.

The June 2009 VA examiner wrote in a February 2010 examination 
report addendum that the Veteran was diagnosed with multiple 
sclerosis in 2000, which was nine years after discharge.  This 
exceeds the seven-year period following discharge from active 
duty.  Therefore, the examiner felt that it was "less likely 
than not" that the Veteran's symptoms were manifested within 
seven years of his separation from military service.

The Board appreciates the examiner's opinion in the February 2010 
addendum that the Veteran was diagnosed with MS in 2000 and that, 
because that exceeds seven years from the Veteran's discharge 
from active duty it is less likely than not that the symptoms 
were manifested within seven years.  However, the examiner did 
not state a rationale based upon the record for his opinion that 
the Veteran was diagnosed in 2000.  The Court of Appeals for 
Veterans Claims has held that "most of the probative value of a 
medical opinion comes from its reasoning," and that the Board 
"must be able to conclude that a medical expert has applied 
valid medical analysis to the significant facts of the particular 
case in order to reach the conclusion submitted in the medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  Therefore, on remand a rationale must be provided to 
support that the opinion that the Veteran was first diagnosed in 
2000.  

The Board further notes that the December 2009 Board remand 
requested an opinion as to when symptoms of MS were manifested.  
The examiner only used the diagnosis date to determine if the 
Veteran had symptoms of MS within seven years of service, and did 
not discuss symptomatology.  Therefore, the Board must again 
request an opinion of whether symptoms were manifested within 
seven years of service.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (Court held that compliance by the Board or the RO 
with remand instructions is neither optional nor discretionary).  
In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United 
States Court of Appeals for Veterans Claims found that once VA 
undertakes the effort to provide an examination, it must provide 
an adequate one.  Therefore, the claim must be remanded in order 
to obtain clarification from the VA examiner. 



In view of the foregoing, the case is REMANDED for the following 
action:

1.  Request an examination report addendum from the 
examiner who conducted the June 2009 examination and 
wrote the February 2010 examination report addendum.  
The claims file, to include a copy of this Remand, 
must be made available to the examiner.  If the 
physician who conducted the June 2009 examination 
and February 2010 addendum is not available, the RO 
should request review of the Veteran's claims file 
by another physician.  In the report addendum, a 
medical opinion should be provided as to: 

a.  When a definite diagnosis of multiple 
sclerosis was first supported by the medical 
evidence.  

b.  Regardless of the date on which the 
diagnosis of MS was determinable, whether it is 
at least as likely as not (i.e., to at least a 
50-50 degree of probability) that the evidence 
shows identifiable symptoms of MS manifested (i) 
during the Veteran's period of active duty 
service in 1991, or (ii) to an identifiable 
degree within seven years after his April 1991 
discharge from that period of service.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.  

d.  A complete rationale should be provided for 
all opinions proffered.  If any question posed 
cannot be answered without resorting to 
unsupported speculation, the reviewer should so 
state, and explain why that is so.

2.  Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for MS.  If 
the benefits sought on appeal remain denied, the 
Veteran and his representative should be provided 
with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

